PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/721,239
Filing Date: 29 Sep 2017
Appellant(s): SurModics, Inc.



__________________
Tom C. Obermark
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/21/2022.

	(1) Grounds of Rejection to be Reviewed on Appeal

	Every ground of rejection set forth in the Office action dated 08/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Appellant’s arguments filed 03/21/2022 have been fully considered and are not persuasive.
With regard to claims 1 and 5, Appellant argues the deflation struts (Fig. 2 elements 38, See annotated Fig. 2 below) are sidewalls and are not upon the balloon as claimed, but rather within the balloon wall. Examiner’s interpretation as demonstrated in annotated Fig. 2 below (Annotated Fig. 1 on page 5 of 08/19/2021 OA). Examiner considers element 14 as the balloon and elements 38 are the deflation struts that are coupled upon its exterior surface. Element 12 is a reference to both balloons (Col 5 18-20 “FIG. 1, the catheter 10 of the present invention includes double balloon 12”) from which element 18 is considered to be the deflation shell of Claim 5. Elements 38 (annotated Fig. 2 below only some are pointed to for clarity of annotated figure all are considered to be deflation struts) are considered to be the deflation struts as claimed due to Col 4:16-21 “The striped design also results in the differential stiffness about the circumference of the balloon, encouraging regular, multiple-fold collapse of the balloon during deflation”. Examiner finds elements 38 perform the essential functions and have the structure to meet the claimed deflation struts under broadest reasonable interpretation.

    PNG
    media_image2.png
    344
    583
    media_image2.png
    Greyscale

Regarding claims 1 and 16, Appellant argues the proposed combination of Campbell with Simhambhatla impermissibly changes the principle of operation of Campbell. Examiner does not find this argument persuasive. Simhambhatla is relied upon to teach the positioning of the struts and not a change to the functionality of the struts taught by Campbell. Merely moving the struts from a position internal to the material of the balloon to an exterior surface of the balloon is not considered to change the functionality of the struts taught by Campbell. Appellant further argues against the combination on the basis of “Simhambhatla, when properly considered as a whole, teaches a coextruded outer layer 43 that limits inflation of a balloon, and more specifically is not a deflation strut that configured to bias the balloon toward the folded deflated configurations”. Examiner notes Simhambhatla functions by elements 43 limiting the total expansion of the balloon through tension of elements 43 that bias the balloon back to the initial position where they have the least tension upon them. Examiner has not relied upon this teaching of using a stiffer or softer deflation guide as Campbell teaches both methods resulting in different deflation styles as demonstrated by Figs 2A and 2B. Simhambhatla is relied upon the teach the positioning upon the exterior surface is a known alternative position for the deflation struts taught by Campbell and not replacing the struts taught by Campbell.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARK A IGEL/Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783           

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.